Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 09/07/2021. Claims 1-20 are pending.

Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 09/07/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


5. 	Claims 1-4, 6-7, 9 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, and 12-15 of U.S. Patent No. US 11,122,470 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Instant Application No.: 17468251
US Patent No.: US 11122470 B2 
 1. A method comprising: determining, by a first base station, that session resources for a network slice are not available for a wireless device; sending, to a second base station and based on the determining, a request for a handover of the wireless device, the request comprising: an identifier of the network slice for the handover; and a cause information element indicating that a cause for the handover is that the session resources are not available for the network slice at the first base station; and receiving, from the second base station, a response to the request.


1. A method comprising: receiving, by a first base station from a core network entity, a first message indicating a request for session resources for a wireless device, wherein the session resources are for a first network slice; initiating, by the first base station and based on the requested session resources for the first network slice not being available for the wireless device at the first base station, a handover for the wireless device towards a first cell of a second base station; sending, to the second base station and based on the initiating, a second message indicating a handover request, the second message comprising: a packet flow identifier of a packet flow associated with the first network slice; a network slice identifier of the first network slice for the handover request; and a cause information element indicating that a cause for the handover request is that the requested session resources are not available, at the first base station, for the first network slice identified by the network slice identifier; and receiving, from the second base station, a third message indicating an acceptance or a rejection based on the second message.

 
15. A method comprising: receiving, by a first base station from a second base station, a first message indicating a handover request based on requested session resources for a first network slice not being available for a wireless device at the first base station, the first message comprising: a packet flow identifier of a packet flow associated with a first network slice of a plurality of network slices; a network slice identifier of the first network slice for the handover request; and a cause information element indicating that a cause for the handover request is that the requested session resources are not available, at the first base station, for the first network slice identified by the network slice identifier; and sending, to the second base station, a second message indicating an acceptance or a rejection based on the first message.


2. The method of claim 1, wherein the second base station determines the response based on at least one of: the cause information element; or a traffic load status of one or more cells of the second base station for the network slice.

2. The method of claim 1, wherein the second base station determines the acceptance or the rejection based on at least one of: the cause information element; or a traffic load status of one or more cells of the second base station for the first network slice, the one or more cells comprising the first cell.

9. The first base station of claim 8, wherein the second base station determines the acceptance or the rejection based on at least one of: the cause information element; or a traffic load status of one or more cells of the second base station for the first network slice, the one or more cells comprising the first cell.
3. The method of claim 1, wherein the request further comprises: a wireless device identifier of the wireless device; and a cell identifier of a first cell of the second base station.
3. The method of claim 1, wherein the second message further comprises: a wireless device identifier of the wireless device; and a cell identifier of the first cell.

10. The first base station of claim 8, wherein the second message further comprises: a wireless device identifier of the wireless device; and a cell identifier of the first cell.

4. The method of claim 1, wherein the request further comprises a packet flow identifier of a packet flow associated with the network slice.
12. The first base station of claim 8, wherein the third message further comprises at least one of: an admitted packet flow identifier of an admitted packet flow; or a non-admitted packet flow identifier of a non-admitted packet flow.
6. The method of claim 1, wherein the response further comprises at least one of: an admitted packet flow identifier of an admitted packet flow; or a non-admitted packet flow identifier of a non-admitted packet flow.
5. The method of claim 1, wherein the third message further comprises at least one of: an admitted packet flow identifier of an admitted packet flow; or a non-admitted packet flow identifier of a non-admitted packet flow.


7. The method of claim 1, wherein the identifier of the network slice comprises at least one of: a network slice selection assistance information; or a single network slice selection assistance information.
6. The method of claim 1, wherein the network slice identifier comprises at least one of: a network slice selection assistance information; or a single network slice selection assistance information.

13. The first base station of claim 8, wherein the network slice identifier comprises at least one of: a network slice selection assistance information; or a single network slice selection assistance information.
9. The method of claim 8, wherein the core network entity sends the message based on a session creation request from the wireless device, the session creation request associated with the network slice.
7. The method of claim 1, wherein the core network entity sends the first message based on a session creation request from the wireless device, the session creation request associated with the first network slice.

14. The first base station of claim 8, wherein the core network entity sends the first message based on a session creation request from the wireless device, the session creation request associated with the first network slice.
11. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: determine that session resources for a network slice are not available for a wireless device; send to a second base station and based on the determination, a request for a handover of the wireless device, the request comprising: an identifier of the network slice for the handover; and a cause information element indicating that a cause for the handover is that the session resources are not available for the network slice at the first base station; and receive, from the second base station, a response to the request.
8. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: receive, from a core network entity, a first message indicating a request for session resources for a wireless device, wherein the session resources are for a first network slice; initiate, based on the requested session resources for the first network slice not being available for the wireless device at the first base station, a handover for the wireless device towards a first cell of a second base station; send, to the second base station and based on the initiating, a second message indicating a handover request, the second message comprising: a packet flow identifier of a packet flow associated with the first network slice; a network slice identifier of the first network slice for the handover request; and a cause information element indicating that a cause for the handover request is that the requested session resources are not available, at the first base station, for the first network slice identified by the network slice identifier; and receive, from the second base station, a third message indicating an acceptance or a rejection based on the second message




Claim Rejections - 35 USC § 103  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-6, 10-16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 20170079059 A1 to Li et al., (hereinafter Li), in view of US 20150327127 A1,  A1 to Centonza et al.,  (hereinafter Centonza).


Claim 1. A method comprising: 
determining, by a first base station, that session resources for a network slice are not available for a wireless device; (Li: See para[0244], para[0230], and Fig. 39, for Source BS with slice, turns off its slice (i.e., session resources for a network slice are not available for wireless device on the slice) and then “handover” active UE’s on the slice, to the neighboring Target BS.)
Although, Li teaches Source BS initiating handover procedure after slice is turned off, however, it does not expressly teach:
sending, to a second base station and based on the determining, a request for a handover of the wireless device, and receiving, from the second base station, a response to the request. 
the request comprising: an identifier of the network slice for the handover; and a cause information element indicating that a cause for the handover is that the session resources are not available for the network slice at the first base station; 

However, in a similar field, Centonza teaches:
sending, to a second base station and based on the determining, a request for a handover of the wireless device, and receiving, from the second base station, a response to the request. (Centonza: See Fig. 6, Source eNB sending “HO Request” message to Target eNB and receiving back “HO Response” message from Target eNB)
the request comprising: an identifier of the network slice for the handover; and a cause information element indicating that a cause for the handover is that the session resources are not available for the network slice at the first base station; (Centonza: See Table 1, for “HO Request” message has various “cause IE” that indicates, reason for handover is , for example, “Unknown Target ID (i.e., an identifier of the network slice for the handover )”,  “No Radio Resources Available in Target Cell”, (i.e., session resources are not available for the network slice at the first base station )”, “Handover is desirable for radio reasons in small cell”, “E-RAB ID (Radio Access Bearer  ID (i.e, Channel/Frame ID)), and many other similar messages that can be incorporated into the IE of the  Handover Request message, etc.)

Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 2. The method of claim 1, wherein the second base station determines the response based on at least one of: the cause information element; or a traffic load status of one or more cells of the second base station for the network slice. (Centonza: See Fig. 6, for HO Response, after receiving HO Request.  It is understood that response was determined considering cause information included in the HO Request message.   Also, see para[0205] same IEs of Table 1, can be applied to other messages,  such as HO response/acknowledge, such as, to reject , due to CSG Membership Status of UE, as shown in Table-1. )
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 3. The method of claim 1, wherein the request further comprises: a wireless device identifier of the wireless device; and a cell identifier of a first cell of the second base station. (Centonza: See para[0050] and Table 7 , for example, “Unknown Target ID (i.e., Slice ID)”, Unknown Cell ID (i.e., cell identifier of a first cell of the second base station”), UE SI AP ID (i.e., identifier of UE), “E-RAB ID (i.e., a packet flow/Channel identifier)”, “No Radio Resources Available in Target Cell”,  “Handover Target not allowed”, and many more that can be incorporated into the “HO Request Message”.)
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)

It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 4. The method of claim 1, wherein the request further comprises a packet flow identifier of a packet flow associated with the network slice. ( Centonza: See para[0050] and Table 7 ,  “HO cause IE” indicates, for example, “Unknown Target ID (i.e., Slice ID)”, Unknown Cell ID (i.e., cell identifier of a first cell of the second base station”), UE SI AP ID (i.e., identifier of UE), “E-RAB ID (i.e., a packet flow/Channel identifier)”, “No Radio Resources Available in Target Cell”,  “Handover Target not allowed”, and many more that can be incorporated into the “HO Request Message”.)
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 5. The method of claim 4, wherein the response further comprises a rejection cause for rejecting at least one of the request or the packet flow associated with the network slice, the rejection cause indicating that the network slice is not supported by at least one of: a first cell of the second base station; or the second base station. (Li: See para[0234] when a slice is not supported by BS, then BS sends a negative message to the request (i.e., reject the request) or affirm the request.   See Centonza para[0205] for , same IEs of Table 1, can be applied to any other messages,  such as HO response/acknowledge, and as such,  to reject the request (i.e. rejection cause), due to, for example “CSG Membership Status of UE”, as shown in Table-1, or include any other message, such as indicating that “network slice is not supported by base station”. )
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 6. The method of claim 1, wherein the response further comprises at least one of: an admitted packet flow identifier of an admitted packet flow; or a non-admitted packet flow identifier of a non-admitted packet flow. ( Centonza: See para[0205] for , same IEs of Table 1, can be applied and incorporated to any other messages,  such as HO response/acknowledge message.  See Table-1 for a variety of items that can be included in such IE , such as Unknown Cell ID (i.e., “cell identifier of a first cell of the second base station”), UE S1AP ID (i.e., identifier of UE), “E-RAB ID (i.e., a packet flow/Channel identifier), and many more that can be incorporated into the “HO Request Message”.)
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)

It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 10. The method of claim 1, wherein the response comprises an acceptance or rejection of the request. (Li: See para[0234] when a slice is not supported by BS, then BS sends a negative message to the request (i.e., reject the request) or affirm the request.   See Centonza para[0205] for , same IEs of Table 1, can be applied to any other messages,  such as HO response/acknowledge, and as such,  to reject the request (i.e. rejection cause), due to, for example “CSG Membership Status of UE”, as shown in Table-1, or include any other message, such as indicating that “network slice is not supported by base station”. )
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 



Claim 11. A first base station comprising:
 one or more processors; and memory storing instructions that, when executed by the one or more processors, (Li: See Fig. 15 for memory, processors, and Fig. 29 for multiple Base Stations) cause the first base station to: 
determine that session resources for a network slice are not available for a wireless device; (Li: See para[0244], para[0230], and Fig. 39, for Source BS with slice, turns off its slice (i.e., session resources for a network slice are not available for wireless device on the slice) and then “handover” active UE’s on the slice, to the neighboring Target BS.)
Although, Li teaches Source BS initiating handover procedure after slice is turned off, however, it does not expressly teach:
send to a second base station and based on the determination, a request for a handover of the wireless device, the request comprising: an identifier of the network slice for the handover; and a cause information element indicating that a cause for the handover is that the session resources are not available for the network slice at the first base station; and receive, from the second base station, a response to the request. 

However, in a similar field, Centonza teaches:
send to a second base station and based on the determination, a request for a handover of the wireless device, (Centonza: See Fig. 6, Source eNB sending “HO Request” message to Target eNB and receiving back “HO Response” message from Target eNB)
the request comprising: an identifier of the network slice for the handover; and a cause information element indicating that a cause for the handover is that the session resources are not available for the network slice at the first base station; and receive, from the second base station, a response to the request. (Centonza: See Table 1, for “HO Request” message has various “cause IE” that indicates, reason for handover is , for example, “Unknown Target ID (i.e., an identifier of the network slice for the handover )”,  “No Radio Resources Available in Target Cell”, (i.e., session resources are not available for the network slice at the first base station )”, “Handover is desirable for radio reasons in small cell”, “E-RAB ID (Radio Access Bearer  ID (i.e, Channel/Frame ID)), and many other similar messages that can be incorporated into the IE of the  Handover Request message, etc.)

Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 12. The first base station of claim 11, wherein the second base station determines the response based on at least one of: the cause information element; or a traffic load status of one or more cells of the second base station for the network slice. (Centonza: See Fig. 6, for HO Response, after receiving HO Request.  It is understood that response was determined considering cause information included in the HO Request message.   Also, see para[0205] same IEs of Table 1, can be applied to other messages,  such as HO response/acknowledge, such as, to reject , due to CSG Membership Status of UE, as shown in Table-1. )
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)

It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 13. The first base station of claim 11, wherein the request further comprises: a wireless device identifier of the wireless device; and a cell identifier of a first cell of the second base station. (Centonza: See para[0050] and Table 7 , for example, “Unknown Target ID (i.e., Slice ID)”, Unknown Cell ID (i.e., cell identifier of a first cell of the second base station”), UE SI AP ID (i.e., identifier of UE), “E-RAB ID (i.e., a packet flow/Channel identifier)”, “No Radio Resources Available in Target Cell”,  “Handover Target not allowed”, and many more that can be incorporated into the “HO Request Message”.)
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)

It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 14. The first base station of claim 11, wherein the request further comprises a packet flow identifier of a packet flow associated with the network slice. ( Centonza: See para[0050] and Table 7 ,  “HO cause IE” indicates, for example, “Unknown Target ID (i.e., Slice ID)”, Unknown Cell ID (i.e., cell identifier of a first cell of the second base station”), UE SI AP ID (i.e., identifier of UE), “E-RAB ID (i.e., a packet flow/Channel identifier)”, “No Radio Resources Available in Target Cell”,  “Handover Target not allowed”, and many more that can be incorporated into the “HO Request Message”.)
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 15. The first base station of claim 14, wherein the response further comprises a rejection cause for rejecting at least one of the request or the packet flow associated with the network slice, the rejection cause indicating that the network slice is not supported by at least one of: a first cell of the second base station; or the second base station. (Li: See para[0234] when a slice is not supported by BS, then BS sends a negative message to the request (i.e., reject the request) or affirm the request.   See Centonza para[0205] for , same IEs of Table 1, can be applied to any other messages,  such as HO response/acknowledge, and as such,  to reject the request (i.e. rejection cause), due to, for example “CSG Membership Status of UE”, as shown in Table-1, or include any other message, such as indicating that “network slice is not supported by base station”. )
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 16. The first base station of claim 11, wherein the response further comprises at least one of: an admitted packet flow identifier of an admitted packet flow; or a non-admitted packet flow identifier of a non-admitted packet flow. ( Centonza: See para[0205] for , same IEs of Table 1, can be applied and incorporated to any other messages,  such as HO response/acknowledge message.  See Table-1 for a variety of items that can be included in such IE , such as Unknown Cell ID (i.e., “cell identifier of a first cell of the second base station”), UE S1AP ID (i.e., identifier of UE), “E-RAB ID (i.e., a packet flow/Channel identifier), and many more that can be incorporated into the “HO Request Message”.)
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)

It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 

Claim 20. A system comprising: 
a second base station; and a first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, (Li: See Fig. 15 for memory, processors, and Fig. 29 for multiple Base Stations) cause the first base station to: 
determine that session resources for a network slice are not available for a wireless device; (Li: See para[0244], para[0230], and Fig. 39, for Source BS with slice, turns off its slice (i.e., session resources for a network slice are not available for wireless device on the slice) and then “handover” active UE’s on the slice, to the neighboring Target BS.)
Although, Li teaches Source BS initiating handover procedure after slice is turned off, however, it does not expressly teach:
send to a second base station and based on the determination, a request for a handover of the wireless device, the request comprising: an identifier of the network slice for the handover; and a cause information element indicating that a cause for the handover is that the session resources are not available for the network slice at the first base station; and receive, from the second base station, a response to the request.
However, in a similar field, Centonza teaches:

send to a second base station and based on the determination, a request for a handover of the wireless device, (Centonza: See Fig. 6, Source eNB sending “HO Request” message to Target eNB and receiving back “HO Response” message from Target eNB)
the request comprising: an identifier of the network slice for the handover; and a cause information element indicating that a cause for the handover is that the session resources are not available for the network slice at the first base station; and receive, from the second base station, a response to the request. (Centonza: See Table 1, for “HO Request” message has various “cause IE” that indicates, reason for handover is , for example, “Unknown Target ID (i.e., an identifier of the network slice for the handover )”,  “No Radio Resources Available in Target Cell”, (i.e., session resources are not available for the network slice at the first base station )”, “Handover is desirable for radio reasons in small cell”, “E-RAB ID (Radio Access Bearer  ID (i.e, Channel/Frame ID)), and many other similar messages that can be incorporated into the IE of the  Handover Request message, etc.)

Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included,  “Handover Request Message”, as taught by Centonza, with the teaching of Li, in order to benefit from enhancements of having a “Handover Request Message” that includes various handover cause information elements (IE) which indicates the cause for triggering of the handover. (Centonza: See para[0101] and [0104]) 


8 	Claims 8, 9, 18 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Li, Centonza and in further view of US 20160353350 A1 to Engstrom et al., (hereinafter Engstrom). 

Claim 8. Li in view of Centonza teaches the method of claim 1, however, they do not seem to explicitly disclose:
further comprising receiving, by the first base station from a core network entity, a message indicating a request for the session resources for the network slice. 
However, in a similar field, Engstrom teaches:
further comprising receiving, by the first base station from a core network entity, a message indicating a request for the session resources for the network slice. (Engstrom: See Fig. 3, #4, “Create Session Request” sent from Target MME, and receiving “Create Session Response”, associated with handover of UE )
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
Engstrom teaches “Handover Request Message” can have various information elements, wherein a network entity sends a request for session resources to a base station. (Engstrom: See Fig. 3, #4)
	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included, session request messaging, as taught by Engstrom, with the teachings of Li in view of Centonza, in order to benefit from enhanced functionality of requesting session resources, by a network entity, from a base station. (Engstrom: See Fig. 3, #4)

Claim 9. Li in view of Centonza teaches the method of claim 8, however, they do not explicitly disclose:
wherein the core network entity sends the message based on a session creation request from the wireless device, the session creation request associated with the network slice. 
However, in a similar field, Engstrom teaches:
wherein the core network entity sends the message based on a session creation request from the wireless device, the session creation request associated with the network slice. (Engstrom: See Fig. 3, #4, “Create Session Request” sent from Target MME, and receiving “Create Session Response”, associated with handover of UE )
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
Engstrom teaches “Handover Request Message” can have various information elements, wherein a network entity sends a request for session resources to a base station. (Engstrom: See Fig. 3, #4)
	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included, session request messaging, as taught by Engstrom, with the teachings of Li in view of Centonza, in order to benefit from enhanced functionality of requesting session resources, by a network entity, from a base station. (Engstrom: See Fig. 3, #4)


Claim 18. Li in view of Centonza teaches the first base station of claim 11, however, they do not seem to explicitly disclose:
wherein the instructions, when executed by the one or more processors, further cause the first base station to receive, from a core network entity, a message indicating a request for the session resources for the network slice. 
However, in a similar field, Engstrom teaches:
wherein the instructions, when executed by the one or more processors, further cause the first base station to receive, from a core network entity, a message indicating a request for the session resources for the network slice. (Engstrom: See Fig. 3, #4, “Create Session Request” sent from Target MME, and receiving “Create Session Response”, associated with handover of UE )
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
Engstrom teaches “Handover Request Message” can have various information elements, wherein a network entity sends a request for session resources to a base station. (Engstrom: See Fig. 3, #4)
	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included, session request messaging, as taught by Engstrom, with the teachings of Li in view of Centonza, in order to benefit from enhanced functionality of requesting session resources, by a network entity, from a base station. (Engstrom: See Fig. 3, #4)


Claim 19. Li in view of Centonza teaches the first base station of claim 18, however, they do not explicitly disclose:
wherein the core network entity sends the message based on a session creation request from the wireless device, the session creation request associated with the network slice. 
However, in a similar field, Engstrom teaches:
wherein the core network entity sends the message based on a session creation request from the wireless device, the session creation request associated with the network slice. (Engstrom: See Fig. 3, #4, “Create Session Request” sent from Target MME, and receiving “Create Session Response”, associated with handover of UE )
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
Engstrom teaches “Handover Request Message” can have various information elements, wherein a network entity sends a request for session resources to a base station. (Engstrom: See Fig. 3, #4)
	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included, session request messaging, as taught by Engstrom, with the teachings of Li in view of Centonza, in order to benefit from enhanced functionality of requesting session resources, by a network entity, from a base station. (Engstrom: See Fig. 3, #4)



9.  	Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Li, Centonza and in further view of US 20180376384 A1 to Youn et al., (hereinafter Youn)

Claim 7. Li in view of Centonza, teach the method of claim 1, however, they do not seem to explicitly disclose:
wherein the identifier of the network slice comprises at least one of: a network slice selection assistance information; or a single network slice selection assistance information. 
However, in a similar field, Youn teaches, teaches “Single Network Slice Selection Assistance (S-NSSAI)” identifies a network slice. (Youn: See para[0331])
Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
Youn teaches “Single Network Slice Selection Assistance (S-NSSAI)” identifies a network slice. (Youn: See para[0331])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included, “Single Network Slice Selection Assistance (S-NSSAI)”, as taught by Youn, with the teaching of Li in view of Centonza, in order to benefit from enhancements of using “Single Network Slice Selection Assistance (S-NSSAI)”, that identifies a slice.)

Claim 17.  Li in view of Centonza,  teach the first base station of claim 11, however, they do not seem to explicitly disclose:
wherein the identifier of the network slice comprises at least one of: a network slice selection assistance information; or a single network slice selection assistance information.
However, in a similar field, Youn teaches, teaches “Single Network Slice Selection Assistance (S-NSSAI)” identifies a network slice. (Youn: See para[0331])

Li teaches Slice handover techniques, wherein Source BS initiates handover procedure for UEs on its Slice, after it turns off such Slice. (Li: See para[0244] and Fig. 30)
Centonza teaches handoff request message can have various information elements (IE) and messages, that carry specific information. (Centonza: See para[0200] and Table 1)
Youn teaches “Single Network Slice Selection Assistance (S-NSSAI)” identifies a network slice. (Youn: See para[0331])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included, “Single Network Slice Selection Assistance (S-NSSAI)”, as taught by Youn, with the teaching of Li in view of Centonza, in order to benefit from enhancements of using “Single Network Slice Selection Assistance (S-NSSAI)”, that identifies a slice.)

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477